The points upon which this case turned are fully stated in the opinion of the court, delivered by
Martin J.
The plaintiffs are appellants from the judgment which dissolves an injunction they had obtained.
They sought an appeal to the consciences of the opposite party, by interrogatories which the court refused, on the ground that they were not relevant to the issue, nor did they grow out of the averments in the petition.
These interrogatories were the following:
1. Are not the facts stated, in the petition for the injunction true, as therein set forth ?
2. At least the part of it which alleges that you are the holder of certain obligations, signed by B. Ramirez?
3. If you answer affirmatively, produce them in court, and if you will not, describe them fully, as to who signed them, when signed — for what amount, to whom payable,and what was the consideration for them?
Do you know any thing touching-in favour of the plaintiff, and if you do, say it out. To them due you, both for the amount claimed in your petition, for an order of seizure and sale, and on said notes; and what was the consideration of said act, and also of said notes?
We are unable to discover how the judge a quo concluded these interrogatories were not relevant to the issue. The defendant had pleaded the genesal issue — the plaintiffs were *153bound to establish the averments in their petition, and sought to do so by an appeal to the defendant's conscience.
Eastern District,
January 1831.
The last interrogatory, from a blank left in it, and the loose manner in which it is worded, is not very intelligible.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, the injunction reinstated and the case remanded for further proceedings, with directions to the judge to receive the interrogatories, saving to the party interrogated, his right of excepting to the last interrogatory, on account of its inaccuracy and the loose manner in which it is worded. The appellee paying costs in this court.